Citation Nr: 1124789	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether there is clear and unmistakable error (CUE) in a July 1982 rating decision denying entitlement to service connection for a bilateral foot disability, currently claimed as bilateral pes planus.

2. Whether new and material evidence has been submitted to reopen a final disallowed claim for entitlement to service connection for a bilateral foot disability, currently claimed as bilateral pes planus.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a lumbar spine disability, to include as secondary to bilateral feet, right knee, and right ankle disabilities.




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an October 2010 video conference hearing at the RO.

All issues, other than whether new and material evidence has been submitted to reopen a claim for entitlement to a bilateral foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1. By an unappealed rating decision, dated in July 1982, the RO denied the Veteran's claim for entitlement to service connection for a bilateral foot disability.

2. Evidence received subsequent to the July 1982 RO decision, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 1982 RO decision is new and material, and the Veteran's claim of service connection for a bilateral foot disability is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Because the Board reopens the Veteran's claim for a bilateral foot disability, no further notice or assistance is necessary to comply with VA's duties to notify and assist.

The Veteran asserts that he currently has pes planus which is etiologically related to military service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Newly submitted evidence is considered to be sufficient to reopen a claim when, in combination with the other evidence of record, it raises the possibility of triggering VA's duty to provide a medical examination. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In March 1982, VA received an original claim for an non-specific                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "feet condition." The RO denied the claim in July 1982, noting that a blister on the right foot in military service was acute and self-limiting with no residuals shown on an October 1981 discharge examination. The Veteran did not express disagreement within one year, and the decision became final. 

In September 2006, the Veteran filed a CUE claim for the July 1982 rating decision relevant to the right foot. In March 2007, the RO denied claims for CUE and to reopen for entitlement to service connection for a foot condition. The Veteran timely appealed all issues in the March 2007 rating decision. In a March 2008 substantive appeal, the Veteran referred to pes planus. The RO issued a March 2010 supplemental statement of the case, in which it recharacterized the issue as entitlement to service connection for pes planus (claimed as a foot condition). At an October 2010 Board hearing, the Veteran indicated that a claim for entitlement to service connection for bilateral pes planus is related to a CUE claim for a foot condition. 

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claims for a "foot condition," a "right foot condition," and "pes planus" are interconnected as they involve the same anatomical part and function and arise from the same contended etiology.  

Since the July 1982 rating decision, the Veteran has asserted that his claim is for bilateral pes planus, not for residuals of a blister of the right foot treated during military service. This evidence is new because it is existing evidence not previously submitted to agency decisionmakers. See 38 C.F.R. § 3.156. This evidence is material because it is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, mainly a new theory of entitlement. Id. The evidence is neither cumulative nor redundant of evidence of record in July 1982, and it raises a reasonable possibility of substantiating the claim because it establishes the possibility that further medical development may substantiate the claim. See Shade, 24 Vet. App. at 110. 

The Veteran also submitted a VA treatment record from November 2010, in which a VA podiatrist indicates that the Veteran is currently diagnosed with flat feet. This evidence is new because it is existing evidence not previously submitted to agency decisionmakers. See 38 C.F.R. § 3.156. This evidence is material because it is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, mainly a current diagnosis. Id. The evidence is neither cumulative nor redundant of evidence of record in July 1982, and it raises a reasonable possibility of substantiating the claim because it establishes the possibility that further medical development may substantiate the claim. See Shade, 24 Vet. App. at 110. 

Accordingly, the claim for entitlement to service connection for a bilateral foot disability, claimed as pes planus, is reopened and remanded for further development.


ORDER

The claim for entitlement to service connection for a bilateral foot disability, currently claimed as pes planus, is reopened. The claim is granted to this extent only.


REMAND

The Board remands a CUE claim for a July 1982 rating decision, which denied entitlement to service connection for a foot condition; claims of entitlement to service connection for bilateral foot, right ankle, and right knee disabilities; and a claim for entitlement to service connection for a back disability, to include as secondary to foot, ankle, and knee disabilities.

In a March 2007 rating decision, the RO denied a CUE claim for a July 1982 rating decision. The Veteran filed a timely notice of disagreement in April 2007, in which he indicated he disagreed with all the adjudicative determinations mentioned in the March 2007 rating decision. The RO did not issue a statement of the case regarding whether there is CUE in a July 1982 rating decision. See Manlicon v. West, 12 Vet. App. 238 (1999). The RO/AMC should also notify the Veteran of his right to an appeal, hearing, and representation. See 38 C.F.R. § 19.100 (2010). The Board notes that this issue may be inextricably intertwined with the issue of entitlement to service connection for a bilateral foot disability, currently claimed as pes planus, and that these issues should be addressed at a time when they are both on appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 184 (2009) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

A November 2010 opinion from a VA podiatrist, indicating that ankle, knee, and back disabilities are etiologically related to pes planus, is not supported by an adequate rationale. The opinion also does not include an opinion as to whether pes planus was incurred in or aggravated by military service. See Savage v. Shinseki, No. 09-4406 (Vet. App., January 4, 2011) (finding that the Board has a duty to seek clarification of examinations other than VA compensation and pension examinations).

In a June 2008 VA treatment record, the examiner indicated that he met with the Veteran to assist with paperwork received from the Social Security Administration (SSA). No SSA records are associated with the claims file. See Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits if such records may contain relevant evidence). In order to comply with its duty to assist, the Board must consider evidence in SSA records before making a determination on the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based (as referenced in a June 2008 VA treatment record).

2.  Request all records of VA medical care including any records of treatment or therapy since February 2010. Associate any records received with the claims file.

3. Contact a VA podiatrist, J. B., and ask him to provide a rationale for his opinion, stated in a November 2010 VA treatment record, that ankle, knee, and back disabilities are related to diagnosed pes planus. Also ask J. B. to review the claims folder, opine as to whether pes planus was incurred in or aggravated by military service, and provide a rationale for this opinion. 

4. Inform the Veteran that he may authorize release of private treatment records or obtain private treatment records relevant to his claim and provide any authorization forms. 

5. Issue a statement of the case regarding whether clear and unmistakable error was present in a July 1982 rating decision, which denied entitlement to service connection for a foot condition.

6. Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Readjudicate the additional claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


